COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                       NOS.
2-06-022-CR
                                                2-06-023-CR
 
 
JEFFREY SCOTT WILSON                                                     APPELLANT
 
                                                   V.
 
STATE OF TEXAS                                                                      STATE
 
                                              ------------
 
             FROM
THE 78TH DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On January 6, 2006, appellant
Jeffrey Scott Wilson pled guilty to APossession/Transport Chemicals With Intent to Manufacture Controlled
Substance@ and evading
arrest.  See Tex. Health & Safety Code Ann. ' 481.124 (Vernon
Supp. 2005); Tex. Penal Code Ann.
' 38.04 (Vernon 2003).  Pursuant
to a plea agreement, he was sentenced to twelve years= confinement on the possession/transport charge and two years= confinement on the evading arrest charge. 
Appellant filed a pro se
notice of appeal on January 20, 2006 challenging both convictions.  On January 25, 2006, the trial court entered
its certifications of defendant=s right to appeal in accordance with rule 25.2(a)(2).  Tex.
R. App. P. 25.2(a)(2).  The
certification for each appeal states that it Ais a plea-bargain case, and the defendant has NO right of appeal@ and that appellant Ahas waived the right of appeal.@  On January 26, 2006, we
notified appellant that the certifications indicating that he had no right to
appeal and that he had waived his right to appeal had been filed in this court
and that these appeals would be dismissed unless appellant or any party
desiring to continue the appeals filed a response showing grounds for
continuing the appeals.  See Tex. R. App. P. 25.2(a)(2), 44.3.  Appellant has not filed a response.
Therefore, in accordance with
the trial court=s
certifications, we dismiss these appeals. 
See Tex. R. App. P.
25.2(a)(2), 43.2(f). 
 
PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
March 2, 2006




[1]See Tex.
R. App. P. 47.4.